         Case 3:10-cr-02213-KC Document 1939 Filed 05/31/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            EL PASO DIVISION
USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      EP:10-CR-02213(1,3,4)-KC
                                                §
(1) Enrique Guajardo Lopez                      §
(3) Eduardo Ravelo                              §
(4) Luis Mendez                                 §

                 ORDER SETTING STATUS CONFERENCE
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
STATUS CONFERENCE in District Courtroom, Room 522, on the 5th Floor of the United
States Courthouse, 525 Magoffin Avenue, El Paso, TX, on Thursday, July 02, 2020 at 08:30
AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 31st day of May, 2020.




                                                ______________________________
                                                KATHLEEN CARDONE
                                                UNITED STATES DISTRICT JUDGE
